Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bojan Popovic on 5/19/2021.

The application has been amended as follows: 
Claim 17:
Line 6: replaced “an activation” with –the activation—

Claims 1-13 and 15-19 are allowed.


The following is an examiner’s statement of reasons for allowance: the prior art does not teach or motivate the claimed combination of elements, in particular the sealing device with a drop-down seal having a sealing strip and a lowering mechanism for automatically lowering and lifting the sealing strip, where the lowering is performed counter to a restoring force, and an activation unit for activating the drop-down seal, where the activation unit has a bearing face that is directed upward and a pivot module with a first arm and a second arm, where the first arm is a bearing element, which in closing of the door leaf bears on said bearing face and activates the drop-down seal, and where the second arm of the pivot .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A KELLY whose telephone number is (571)270-3660.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/CATHERINE A KELLY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

cak